                                                        U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York
                                                        86 Chambers Street, 3rd floor
                                                        New York, New York 10007


                                                        July 9, 2021
BY ECF                                  Upon the parties' request, tKHKHDULQJVFKHGXOHGIRU-XO\LV
The Honorable Alvin K. Hellerstein      KHUHE\DGMRXUQHGXQWLOIXUWKHUQRWLFH7KHSDUWLHVDUHKHUHE\RUGHUHGWR
United States District Judge            VXEPLWDSURSRVHGEULHILQJVFKHGXOHE\7XHVGD\-XO\
Southern District of New York
500 Pearl Street                        6225'(5('
New York, New York 10007                V+RQ$OYLQ.+HOOHUVWHLQ
                                        July 9, 2021
                    Re:     Gomez Dubon v. Decker, 19-cv-8863 (AKH)

Dear Judge Hellerstein:

        This Office represents the government in the above-referenced habeas action, which was
closed in October 2019 after the Court granted the habeas petition. ECF Nos. 11, 12. Shortly after
12:00 p.m. today, the petitioner filed a “motion to enforce” the Court’s October 2019 judgment
(ECF No. 16), along with a motion for an order to show cause, a temporary restraining order, and
a preliminary injunction, seeking in part to enjoin the government from detaining the petitioner
following his check-in interview scheduled for Monday, July 12, 2021 at 8:00 a.m. (ECF No. 17).1
Shortly after the petitioner filed his eleventh-hour emergency motion, the Court issued an order
setting a telephonic hearing at 3:00 p.m. on Monday, July 12, and enjoining ICE from detaining
the petitioner “prior to the hearing or any adjournment thereof.” ECF No. 19. I write respectfully
to request that the Court adjourn the July 12 hearing to a date to be determined, and that the Court
permit the parties to confer on and submit a proposed briefing schedule by Tuesday, July 13, 2021.

        The government respectfully submits that the Court should adjourn the July 12 hearing
because that hearing is no longer necessary. While the purported urgency to be heard was created
by petitioner’s failure to pursue relief before the last-minute, in light of the Court’s injunction
restraining ICE from detaining the petitioner before a hearing at 3:00 p.m. on July 12, ICE has
noted that, while it will still interview the petitioner on the morning of July 12, it will schedule the
petitioner for another check-in, likely on August 27, 2021. ICE has informed me that it will not
seek to re-detain the petitioner until at least the August 27 report date unless he commits a crime.
Thus, there is no longer an emergency, purported or actual, and so the Court should adjourn the
July 12 hearing until a date after the parties complete briefing on the petitioner’s motion and before
the rescheduled interview date. The petitioner takes no position on this request.

       And as for briefing, the government respectfully requests that the parties be permitted to
confer on and submit a proposed briefing schedule by Tuesday, July 13, 2021.


1 ICE issued a notice on June 8 directing the petitioner to appear for an interview on July 12, which
follows a decision by the Board of Immigration Appeals (“BIA”) in November 2020, concluding
that ICE had met its burden of demonstrating by clear and convincing evidence that the petitioner
is a danger to the community and a flight risk, and that he should be detained without bond. ICE
had not yet decided whether it would re-detain the petitioner after his interview on Monday.
The Honorable Alvin K. Hellerstein
July 9, 2021
Page 2

       I thank the Court for its consideration of these request.

                                          Respectfully,

                                          AUDREY STRAUSS
                                          United States Attorney for the
                                          Southern District of New York

                                  By:     /s/ Brandon M. Waterman
                                          BRANDON M. WATERMAN
                                          Assistant United States Attorney
                                          86 Chambers Street, Third Floor
                                          New York, New York 10007
                                          Tel. (212) 637-2741
                                          Fax     (212) 637-2786

 cc:      Counsel of record (by ECF)
